Citation Nr: 0739347	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer, prior to July 15, 
2003.  

2.  Entitlement to an initial evaluation in excess 40 percent 
for residuals of prostate cancer from July 15, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1947 to May 1950 
and from August 1950 to November 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 decision by the RO 
which granted service connection for prostectomy due to 
prostate cancer, and assigned a 10 percent evaluation, 
subsequently made effective from June 2, 1999, one year prior 
to the date of receipt of claim based on a liberalizing law.  
38 C.F.R. § 3.114(a)(3).  By rating action in February 2004, 
the RO assigned an increased rating to 20 percent, effective 
from July 15, 2003, the date of a VA examination report 
showing increased disability.  

In November 2004, the Board denied an evaluation in excess of 
10 percent prior to July 15, 2003, and granted an increased 
rating to 40 percent from July 15, 2003, and the veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In May 
2007, the Court vacated and remanded the November 2004 Board 
decision for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Initially, the Board notes that the issue of an evaluation in 
excess of 40 percent for prostate cancer was included, in a 
separate appeal along with two additional issues under a 
different docket number, and was remanded by the Board in May 
2007.  However, as noted above, the issue of entitlement to a 
higher evaluation for the residuals of prostate cancer was on 
appeal to the Court.  In light of the May 2007 Court decision 
which vacated the November 2004 Board decision concerning an 
original claim, the RO should disregard the inclusion of the 
issue in the May 2007 Board decision.  

Specifically, in June 2005, the RO accepted a statement from 
the veteran's representative, at that time a private 
attorney, as a claim for an increased rating for residuals of 
prostate cancer.  Although the RO noted in a subsequent 
rating decision in February 2006, that the November 2004 
Board decision that denied an evaluation in excess of 40 
percent was on appeal to the Court and that the veteran's 
claims file was not available for review, the RO nonetheless 
promulgated a decision which, in part, denied an increased 
rating for residuals of prostate cancer.  The veteran 
perfected an appeal to the February 2006 decision, which 
included additional issues of an increased rating for 
diabetes mellitus and a total rating for compensation 
purposes based on individual unemployability (TDIU).  In May 
2007, the Board remanded all three issues for additional 
development.  However, because the issue of entitlement to a 
higher rating for the residuals of prostate cancer had been 
appealed to the Court while concurrently being readjudicated 
by the RO, and is again before the Board pursuant to the 
Court's order, the RO should disregard any instructions 
concerning this issue in the May 2007 remand and, instead, 
undertake all appropriate development as directed below with 
respect to that issue alone under this docket number.  

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the 
Court's May 2007 decision and to readjudicate the veteran's 
appeal.  

Specifically, the Court found, in part, that the Board failed 
to provide adequate reasons and basis as to how it determined 
that the veteran did not require the use of an appliance for 
urination.  It noted that although the veteran reported that 
he did not need to use an appliance when examined by VA in 
July 2003, the examination report did not specifically 
address whether an appliance was required.  Since the basis 
for an evaluation in excess of 40 percent turns largely on 
the need and frequency of use of an appliance, competent 
medical evidence was required, and the Court found that the 
current evidence of record was inadequate to make that 
determination.  

The Court also found that the Board had failed to consider 
whether there were any other genitourinary symptoms, such as, 
testicular atrophy or erectile dysfunction, that might 
constitute a separate disorder related to the veteran's 
prostate cancer for rating purposes.  In this regard, the 
Board notes that service connection was subsequently granted 
erectile dysfunction by the RO in September 2006.  However, 
whether there are any additional residual disabilities that 
may constitute a separate disorder should be explored further 
on remand.  

Given the medical complexity of this case, the Board finds 
that a remand for an examination to determine the extent and 
severity of all residuals of the veteran's prostate cancer is 
necessary prior to further appellate review.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  Any development that has been 
completed pursuant to the Board's May 
2007 remand pertaining to the issue of a 
higher rating for prostate cancer only 
should be associated with this remand 
under the docket number shown on the 
first page of this document.  If no 
development has been undertaken pursuant 
to that remand, the RO should disregard 
the instructions contained therein with 
respect to the issue of a higher rating 
for prostate cancer only, and take 
appropriate development in accordance 
with this remand as to that issue. 

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
genitourinary problems since July 2003.  
After securing the necessary release(s), 
the RO should attempt to obtain all 
records not already associated with the 
claims file.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

3.  The veteran should be afforded a VA 
genitourinary examination to determine 
the extent and current severity of any 
residuals associated with his prostate 
cancer.  The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed, including 
any tests to confirm the severity of the 
urine leakage.  The examiner must 
identify all residuals of the veteran's 
prostate cancer.  The examiner should 
provide detailed information regarding 
any renal dysfunction and/or voiding 
dysfunction.  Findings should be provided 
as to urine leakage, urinary frequency, 
and obstructed voiding, if any.  If use 
of an appliance or absorbent material is 
necessary, the examiner should so 
indicate and include the frequency with 
which the appliance must be changed and 
when the "need" for such appliance was 
first demonstrated.  

The examiner should be advised that all 
findings or lack there of, described 
above must be addressed so that the Board 
may rate all residuals of the veteran's 
prostate cancer in accordance with the 
specified criteria.  In addition, the 
examiner must specifically comment on 
whether the veteran has testicular 
atrophy and whether it is as likely as 
not a residual of the veteran's prostate 
cancer.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
residuals of prostate cancer have been 
provided.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  Pursuant to the Court's order, 
in readjudicating the veteran's claim, 
the RO must consider whether there are 
any genitourinary symptoms that 
constitute a separate disorder related to 
the veteran's service-connected prostate 
cancer for which a separate rating would 
be in order.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

